ELLIOTT, District Judge
(dissenting). I concur in the foregoing if the case is to be considered upon the merits.
I am of the opinion, however, that the undisputed record discloses that petitioner never appeared in the bankruptcy proceedings for any purpose other than to present his petition for leave to intervene; that he never was treated as a party to such proceedings prior to the oral order of February 5th, at which time the petition for leave to intervene was pending, and as part of the order granting leave to file the petition in intervention the Court dismissed the same.
*869I am of the opinion that the preservation and enforcement of the rights of petitioner, brought into this proceeding by the order of February 5th, permitting him to file his petition in intervention, entitle him to a reasonable time after the granting of his petition to intervene within which to serve petition in intervention, have the issues made up thereon and prepare for trial, and therefore that the Court erred denying his application for a continuance for a reasonable time for such purpose.
The effect of the order was to permit petitioner to intervene and by the same order withhold from him the benefit thereof by denying his motion for continuance in order to produce his witnesses in support of the allegations of the petition, within a reasonable time to be fixed by the Court.
"in my view the petition to revise should be granted and the cause remanded.